Citation Nr: 0301942	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-18 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

In his August 2000 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  He was scheduled for such a 
hearing in May 2002 but failed to report for that hearing and 
provided no explanation for his failure to report.  As such, 
his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's nonservice-connected obsessive-compulsive 
disorder precludes substantially gainful employment.


CONCLUSION OF LAW

The criteria for a grant of VA pension benefits have been 
met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.15, 4.16, 
4.17 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

 As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 2002).  
However, given the Board's disposition of this claim, 
described in detail below, the Board is satisfied that no 
prejudice to the veteran will result from an adjudication of 
his claim in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

The basic law referable to VA pension benefits provides that 
a pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521 (West 1991).  

38 U.S.C.A. § 1502(a) (West 1991) defines permanence of a 
disability and indicates that permanent and total disability 
will be held to exist where the person is unemployable as a 
result of disability reasonably certain to continue 
throughout the life of the disabled person, or is suffering 
from any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain that 
such disability will continue throughout the life of the 
disabled person, or any disease or disorder determined by the 
Secretary to be of such a nature or extent as to justify a 
determination that persons suffering therefrom are 
permanently and totally disabled.  See also 38 C.F.R. 
§§ 3.340(b), 4.15 (2002).

In light of this definition of "permanence," there are 
three alternative bases upon which permanent and total 
disability for nonservice-connected pension purposes may be 
established.  The first basis is the establishment, by use of 
the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. 
§ 4.15 (2001).  In other words, each disability is rated 
under the appropriate diagnostic code and then combined to 
determine if the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.  The permanent 
loss of both hands, of both feet, or of one hand and one 
foot, or the sight of both eyes, or becoming permanently 
helpless or permanently bedridden, will be considered for 
permanent and total disability.  38 C.F.R. § 4.15 (2002).

The second schedular basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration where the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (2002).  Full 
consideration must be given to unusual physical or mental 
effects in individual cases.  38 C.F.R. § 4.15 (2002).  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  If the 
veteran is considered permanently and totally disabled under 
these criteria, he or she is then awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17 (2002).  Marginal employment, generally 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person, shall generally not be considered substantially 
gainful.  38 C.F.R. § 4.16(a) (2002).

Even if the ratings for a veteran's disabilities fail to meet 
the first two schedular bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an extra-
schedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (2002).

In this case, the most recent coded rating decision of 
record, from September 1997, lists obsessive-compulsive 
disorder as the veteran's only nonservice-connected 
disability, with a 10 percent evaluation assigned.  Service 
connection is not presently in effect for any disabilities.

However, in December 2002, the veteran was afforded a VA 
psychiatric examination.  During this examination, the 
veteran, who is 46 years old and completed two years of 
college, noted that he had not worked since approximately 
1995 or 1996, when he developed "a particular obsessive 
thinking about being endangered by germs, chemicals, and 
carcinogens in the atmosphere or in his environment."  Also, 
he described panic attacks, depressed feelings, anger, high 
generalized anxiety, and ritualistic behaviors.  

The examiner noted that the veteran's daily activities were 
confined primarily to his home and to maintaining a "safe 
and sterile living environment for himself."  In view of the 
fact that the veteran reported that he had difficulty in 
managing his Social Security benefits and that he had to rely 
upon his mother to pay his bills and manage his bank account, 
the examiner concluded that the veteran "would not be 
considered competent for VA purposes to handle his benefits 
in his own best interests."  He was found to not be capable 
of managing benefit payments, to have difficulty making 
decisions, and to be unable to pay bills and handle monthly 
financial matters in "a prudent and efficient way."  
Finally, the examiner concluded that the veteran would 
benefit "from more aggressive psychopharmacological 
treatment . . . as well as cognitive behavior treatment." 

The Board is aware that the examiner who conducted the 
December 2002 VA examination did not address the precise 
question of the effect of the veteran's obsessive-compulsive 
disorder on his employability.  However, as the examiner 
deemed the veteran to not be competent to manage his 
financial affairs, the Board infers that it is likewise at 
least as likely as not that he would not be able to obtain 
and maintain substantially gainful employment.  This 
conclusion is further supported by numerous symptoms 
described by the veteran, notably his insistence on 
maintaining a safe and sterile environment and, consequently, 
his determination to confine himself primarily to his own 
residence.

In accordance with 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002), the Board has resolved all remaining doubt in favor of 
the veteran and has determined that his nonservice-connected 
obsessive-compulsive disorder precludes substantially gainful 
employment.  Therefore, the Board concludes that the criteria 
for an award of VA pension benefits under the extra-schedular 
provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) (2002) 
have been met.  As such, the veteran's claim is granted.


ORDER

The claim of entitlement to a permanent and total disability 
rating for nonservice-connected pension purposes is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

